Name: Commission Implementing Decision (EU) 2018/1280 of 21 September 2018 concerning certain protective measures relating to African swine fever in Bulgaria (notified under document C(2018) 6253) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  regions of EU Member States;  international trade;  agricultural policy;  agricultural activity;  Europe
 Date Published: 2018-09-24

 24.9.2018 EN Official Journal of the European Union L 239/14 COMMISSION IMPLEMENTING DECISION (EU) 2018/1280 of 21 September 2018 concerning certain protective measures relating to African swine fever in Bulgaria (notified under document C(2018) 6253) (Only the Bulgarian text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) African swine fever is an infectious viral disease affecting domestic and feral pig populations and can have a severe impact on the profitability of pig farming causing disturbance to trade within the Union and exports to third countries. (2) In the event of an outbreak of African swine fever, there is a risk that the disease agent might spread to other pig holdings and to feral pigs. As a result, it may spread from one Member State to another Member State and to third countries through trade in live pigs or their products. (3) Council Directive 2002/60/EC (3) lays down minimum measures to be applied within the Union for the control of African swine fever. Article 9 of Directive 2002/60/EC provides for the establishment of protection and surveillance zones in the event of outbreaks of that disease, where the measures laid down in Articles 10 and 11 of that Directive are to apply. (4) Bulgaria has informed the Commission of the current African swine fever situation in the province of Varna, and in accordance with Article 9 of Directive 2002/60/EC, it has established protection and surveillance zones where the measures referred to in Articles 10 and 11 of that Directive are applied. (5) Commission Implementing Decision (EU) 2018/1216 (4) was adopted following the establishment of protection and surveillance zones in Bulgaria, in accordance with Article 9 of Directive 2002/60/EC, following outbreaks of African swine fever in that Member State. (6) Since the date of adoption of Implementing Decision (EU) 2018/1216, the epidemiological situation in Bulgaria has remained stable with respect to African swine fever, the Bulgarian authorities have implemented the required control measures and have collected additional surveillance data. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, it is necessary to describe at Union level the revised areas established as protection and surveillance zones for African swine fever in Bulgaria in collaboration with that Member State. These areas provide for a reduced surveillance zone in line with the current epidemiological scenario. (8) Accordingly, the areas identified as protection and surveillance zones in Bulgaria should be set out in the Annex to this Decision and the duration of that regionalisation fixed. (9) In addition, Implementing Decision (EU) 2018/1216 should be repealed and replaced by this Decision to take account of the updated disease management measures in place and the evolution in the disease situation in Bulgaria as regards African swine fever. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Bulgaria shall ensure that the protection and surveillance zones established in accordance with Article 9 of Directive 2002/60/EC comprise at least the areas listed as the protection and surveillance zones in the Annex to this Decision. Article 2 Implementing Decision (EU) 2018/1216 is repealed. Article 3 This Decision shall apply until 30 October 2018. Article 4 This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 21 September 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). (4) Commission Implementing Decision (EU) 2018/1216 of 4 September 2018 concerning certain interim protective measures relating to African swine fever in Bulgaria (OJ L 224, 5.9.2018, p. 10). ANNEX Bulgaria Areas as referred to in Article 1 Date applicable until Protection zone The following villages of Varna region: Municipality of Provadia  Tutrakantsi  Bozveliysko  Provadiya  Dobrina  Manastir  Zhitnitsa  Barzitsa  Chayka  Royak  Blaskovo  Kiten  Hrabrovo  Ovcharga  Krivnya Municipality of Avren  Tsarevtsi Municipality of Dolni Chiflik  Nova Shipka Municipality of Dalgopol  Velichkovo  Tsonevo  Sava  Dalgopol 30 October 2018 Surveillance zone Municipality of Provadia  Petrov dol  Staroseletc  Zlatina  Venchan  Ravna  Cherkovna  Nenovo  Snejina  Gradinarovo  Chernook  Slaveikovo Municipality of Vetrino  Gabarnitsa Municipality of Devnya  Devnya  Padina Municipality of Avren  Trastikovo  Sindel  Kazashka reka  Yunak  Dabravino  Avren Municipality of Beloslav  Razdelna Municipality of Dolni Chiflik  Grozdyovo  Goren chiflik  Venelin Municipality of Dalgopol  Debelets  Krasimir  Boryana  Kamen dyal  Partizani  Asparuhovo  Komunari  Sladka voda 30 October 2018